Citation Nr: 0948049	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  02-17 968A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE
Entitlement to service connection for tinnitus, including as 
secondary to service-connected bilateral hearing loss.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans 


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from November 1967 to June 
1969.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2001 rating decision, in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York denied service connection for 
bilateral hearing loss and tinnitus.  

In a decision issued in September 2005, the Board granted the 
Veteran service connection for bilateral hearing loss, but 
affirmed the RO's denial of service connection for tinnitus.  
The Veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In May 
2006, based on a Joint Motion To Vacate In Part And Remand 
(joint motion), the Court issued an Order remanding the claim 
for service connection for tinnitus to the Board for 
compliance with the instructions in the joint motion.      

In October 2006, the Board in turn remanded this claim to the 
RO for additional action.  For the reason that follows, the 
Board again REMANDS this claim to the RO via the Appeals 
Management Center (AMC) in Washington, D.C. 


REMAND

The issue before the Board is whether the Veteran is entitled 
to service connection for tinnitus.  He alleges that he 
developed this condition during service, when he was exposed 
to excessive noise at the rifle range and while serving as a 
radio relay operator on hilltops.  He contends that, there, 
he frequently heard outgoing tank fire and incoming mortar 
and rocket fire and began to notice ringing in his ears.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The types of evidence that 'indicate' that a current 
disability 'may be associated' with military service include, 
but are not limited to, medical evidence that suggests a 
nexus but is too equivocal or lacking in specificity to 
support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).  The threshold for finding a link between 
current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

Subsequent to the Board's last remand, the Courts have issued 
a number of decisions expanding the understanding of the 
evidence lay persons are competent to offer and hence the 
circumstances under which lay evidence might trigger the need 
for an examination.  See Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(Fed. Cir. 2006); Barr v. Nicholson, 21 Vet App 303 (2007). 




According to a report of a VA examination conducted in 
January 2002, the Veteran currently has tinnitus (ringing in 
the ears).  In its September 2005 decision granting service 
connection for bilateral hearing loss, the Board found 
credible the Veteran's reported history of such exposure.  As 
the parties to this appeal point out in their joint motion, 
the Veteran is competent to observe and report that he first 
experienced ringing in his ears after he became exposed to 
the noise.  The Joint Motion implicitly found that the 
current tinnitus might be related to service.  To date, 
however, no medical professional has discussed whether the 
Veteran's tinnitus is related to the documented in-service 
noise exposure, the reported in-service ringing in the ears, 
or the Veteran's service-connected bilateral hearing loss.

The Board therefore REMANDS this case for the following 
act
ion
:

1.  Transfer the Veteran's claims file to 
a VA examiner who specializes in diseases 
of the ear for an opinion in support of 
this claim.  Ask the examiner to review 
all pertinent documents of record and to 
confirm in his written report that he 
conducted such a review.  Ask him to then 
do the following: 

a) record in detail the Veteran's 
reported history of ringing in the 
ears and ask him to indicate when 
the ringing began, and its frequency 
thereafter. 

b) offer an opinion as to whether 
the Veteran's tinnitus is at least 
as likely as not related to his 
service, including documented in-
service noise exposure and/or the 
reported ringing in the ears;  

c) if not, opine whether the 
Veteran's tinnitus is due to or the 
result of his service-connected 
bilateral hearing loss;  

d) if not, opine whether the 
Veteran's tinnitus is aggravated by 
his service-connected bilateral 
hearing loss; 

e) provide detailed rationale, with 
specific references to the record, 
for the opinions expressed; and 

f) if an opinion cannot be 
provided without resort to 
speculation, discuss why such 
is the case.

The examiner is advised that 
the Veteran is competent to 
report injuries and symptoms 
and that his reports must be 
considered in formulating the 
requested opinions.

2.  If the benefit sought on appeal is 
not granted, issue a supplemental 
statement of the case.

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  The Veteran need not 
act unless he receives further notice.  He does, however, 
have the right to submit additional evidence and argument on 
the remanded claim.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 
(directing the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court).  

________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


